Citation Nr: 1646568	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957 and from February 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs Regional Office in Detroit, Michigan.


FINDING OF FACT

The Veteran withdrew his appeal of the denial of service connection for tinnitus in a December 2016 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran submitted a written statement in December 2016 withdrawing his appeal of the denial of service connection for tinnitus.  The December 2016 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denial of service connection for tinnitus.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal of the denial of service connection for tinnitus is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


